Exhibit 10.4

Exhibit A

Performance Unit Award Notice

 

A. Participant:   

 

   B. Grant Date:    February 16, 2016    C. Performance Period:   
1/1/2016 through 12/31/2018    D. Aggregate Target Performance Units:   

 

   E. Performance Measure(s):      

 

  1. Diluted Earnings per Share: “Diluted EPS” means earnings per common share
on a fully diluted basis, determined in accordance with generally accepted
accounting principles and as derived from L-3’s audited consolidated financial
statements prepared in the ordinary course of business. Diluted EPS shall be
adjusted as contemplated by the terms of the Performance Unit Agreement to
exclude certain items specified therein, and for 2016, shall be calculated based
on continuing operations.

 

       Portion of Aggregate Award for this Performance Measure: 100%

       Target Units for this Performance Measure:                             

 

       Performance Scale:

 

Performance

Levels

  

Cumulative

Diluted

EPS Required

  

Unit

Multiplier

Maximum

   > $27.50    200%      $26.25    150%

Target

     $25.00    100%      $23.75      75%

Threshold

     $22.50      50%

Below Threshold

   < $22.50        0%

 

       In the event that the level of actual performance exceeds the Threshold
and falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.



--------------------------------------------------------------------------------

       Payment Method: Shares of L-3 stock. Subject to the terms of the
Performance Unit Agreement, the number of shares will be determined by
multiplying (1) the Target Units for this Performance Measure, by (2) the
applicable Unit Multiplier.